Citation Nr: 0325817	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  98-17 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for arthritis of both 
hands.  

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for a left leg 
disorder.

5.  Entitlement to service connection for a pelvic disorder 
with sciatica.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from February 1960 to February 
1964, and from December 1990 to July 1991.  He also had 
reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and September 1999 rating 
decisions by the Los Angeles, California Regional Office (RO) 
of the Department of Veterans Affairs (VA).

Several other issues were also originally in appellate 
status.  However, during the course of this appeal, the 
veteran's claims for entitlement to service connection for 
bilateral hearing loss, tinnitus and injury to the right 
thumb were granted.  Additionally, at an August 2000 personal 
hearing at the RO, the veteran withdrew his claims for 
entitlement to service connection for a cervical spine/neck 
disorder, psoriasis, hernia, and residuals of immunization 
shots.  He testified at the personal hearing that he did not 
want to pursue a separate claim regarding service connection 
for his left thumb, but did want to pursue a claim for 
service connection for both his hands separate from his 
service-connected right thumb disability.  The remaining 
issues on appeal are as stated on the title page.




REMAND

Through contention documents received for the record, his 
personal hearing testimony, and complaints as documented at 
his compensation and pension examination in June 1999, the 
veteran maintains that as a result of slipping and falling on 
water in his barracks in service in 1991, he suffered 
injuries from the fall to both of his hands, his back, left 
hip, pelvis and left leg.

Service medical records reveal that the veteran had a motor 
vehicle accident in 1971 or 1972 wherein he sustained 
injuries to the pelvis, left fingers, and other areas.  In 
March 1991, the veteran was seen for two days regarding 
injury to the fingers that he received after falling on a wet 
floor.  At that time he also complained of having left hip 
pain with a burning sensation down to the leg.  The 
assessment was left hip contusion/ groin pull, and left hand 
hyperextension.  X-rays taken of the left hand in March 1991 
revealed minor degenerative changes and no fracture or 
dislocation.  

In February 1999, the veteran underwent VA compensation and 
pension examination on a fee basis.  He reported that when he 
fell in service in 1991 he fell backward striking his left 
low back and hip area and injured both outstretched hands.  
X-rays were taken in conjunction with this examination.  X-
rays of the left hand were normal, and the right thumb showed 
degenerative joint disease, for which service connection has 
been granted.  X-rays showed degenerative changes of the 
back, and the examiner diagnosed that the veteran had severe, 
longstanding degenerative arthritis at the thoracolumbar 
junction (T11-L1).  The examiner opined that the radiographic 
changes of the thoracic spine were longstanding and 
undoubtedly were preexisting at the time of the 1991 injury.  
No opinion was offered regarding whether the preexisting 
changes were aggravated by the slip and fall in service.

At his personal hearing in August 2000, the veteran testified 
that he was diagnosed with traumatic arthritis of both hands 
by a civilian doctor, and that there may be treatment records 
available to obtain.  An attempt to get those records has not 
yet been made.

In June 2001, a private physician wrote an opinion on the 
veteran's behalf to the effect that it was medically probable 
that the veteran's current low back and left hip symptoms 
were a direct result of a slip and fall injury he sustained 
in service in March 1991.  The physician also commented on 
the veteran's history of having sustained a pelvic fracture 
27 years earlier.  It does not appear that the opinion(s) 
were based upon a review of the veteran's medical records, 
but rather were offered based upon the veteran's recitation 
of history.  Another nexus opinion is required. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions.  

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers who treated the 
veteran for arthritis of the hands since 
March 1991.  After securing the necessary 
release(s), the RO should attempt to 
obtain these records.  Reference is made 
to the veteran's August 2000 hearing 
testimony where he said that he had 
received private treatment for the hands.  

2.  After securing the necessary release, 
the RO should attempt to obtain all 
pertinent medical records from Dennis A. 
Rhyne, M.D. 

3.  The veteran should then be afforded 
another VA orthopedic examination to 
determine, if possible, the origin of any 
current bilateral hand, low back, left 
hip, pelvis and left leg disabilities.  
Any necessary diagnostic studies or 
neurological examination should also be 
done if deemed medically feasible.  The 
claims folder should be made available to 
the examiner for review during the course 
of the examination.  

a.) In particular, the examiner is 
asked to refer to the slip and fall 
injury documented in the service medical 
records on March 18th and 19th 1991, 
earlier medical records showing that the 
veteran sustained left sided injuries and 
pelvic injury during the 1970's as a 
result of a motor vehicle accident, and 
the medical opinions of record dated in 
February 1999 and June 2001.  

b.) The examiner is asked to opine 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran currently has a low back 
disorder which was caused by the slip and 
fall accident in service in March 1991, 
and/or whether any preexisting back 
disorder was aggravated by the slip and 
fall injury in March 1991.  The examiner 
is also asked to opine whether it is at 
least as likely as not (a 50%) or higher 
degree of probability that the veteran 
currently has a bilateral hand disorder, 
a left hip disorder and a pelvic disorder 
with sciatica and radiating pain to the 
left leg, as a result of the slip and 
fall accident he had in service in March 
1991.  

4.  After completion of the above, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




